PER CURIAM.
On September 30, 1999, the lower court, believing the defendant’s appeal of his conviction and sentence to this Court was not final, “dismissed” his motion for post-conviction relief without prejudice to re-file same after his direct appeal became final. As the state concedes, defendant’s direct appeal was affirmed on May 5, 1999, and the mandate issued on May 21, 1999. Accordingly, we reverse the order “dismissing” the defendant’s motion and remand with directions to the trial court to consider the merits of the motion and enter an appropriate order.
Reversed and remanded.